Title: To James Madison from Alfred Moore, 26 January 1804 (Abstract)
From: Moore, Alfred
To: Madison, James


26 January 1804, Wilmington. “The ill State of my health makes it improper that I should continue to hold the office of Associate Justice of the Supreme Court of the United States.
“Be pleased to make known my resignation to his Excellency the President.”
 

   
   RC (DNA: RG 59, LRD). 1 p.



   
   North Carolina Federalist and Revolutionary War veteran Alfred Moore (1755–1810) was appointed to the Supreme Court in 1799.


